FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Joaquin Independent School District,

Plaintiff in the trial court secured an extension of eleven (11) days in which to file Appellant’s

Brief in the following numbered and entitled cause:


Joaquin Independent School District

No. 12-13-00038-CV                vs.

Shelby County Appraisal District, Shelby County Appraisal Review Board, Shelbyville
Independent School District, Bobby Pigg, in his official capacity as Chief Appraiser of the
Shelby County Appraisal District, Roy Masterson, in his official capacity as Ch

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 21 day of May 2015,
A.D.

                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk